THE THIRTEENTH COURT OF APPEALS

                                   13-22-00032-CR


                                    Shozo Tanaka
                                          v.
                                  The State of Texas


                                  On Appeal from the
                             426th of Bell County, Texas
                             Trial Court Cause No. 79918


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED.

      We further order this decision certified below for observance.

June 9, 2022